DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication management apparatus configured to communicate with the information processing apparatus and each of the plurality of devices,” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110067023 to Chiyo in view of US 20180109688 to Uchibori further in view of US 20130063782 to Numata.
      Regarding claim 1, Chiyo discloses a communication system comprising (see Fig. 1; paragraph 34): 
       an information processing apparatus (paragraph 38-39; management apparatus 500); 
       a plurality of devices (paragraph 34; plurality of MFPs); and 
       a communication management apparatus configured to (limitation interpreted under 35 U.S.C. 112(f) as the server) communicate with the information processing apparatus and each of the plurality of devices (paragraph 44, 57-58; intermediary apparatus 200 (communication management apparatus) communicates with MFPs to receive device information and communicates with management apparatus 500 by transmitting device information to it), 
       the information processing apparatus including first circuitry configured to (paragraph 136 CPU (first circuitry) of management apparatus): 
           receive registerable device information transmitted by the communication management apparatus, the registrable device information indicating one or more registerable devices, among the plurality of devices, (paragraph 40, 44-45, 58-59; management apparatus receives device information transmitted from the intermediary apparatus; device information indicates device ID of the MFP among plurality of MFPs; paragraph 44; device information received can be registered (registrable) in HDD 510); and 
          transmit, to the communication management apparatus, registration setting information (paragraph 51, 53, 64-65; management apparatus sends second installation request (registration setting information) that is used for installing (registering) the software (application) to the intermediary apparatus (communication management apparatus); second installation request includes software setting information such as validation required/not required information as registration information).
However Chiyo does not disclose each of the one or more devices including second circuitry configured to: 
          receive the registration setting information from the communication management apparatus; wherein the registration setting information being set for a particular group of a plurality of groups based on the registerable device information.  

        Uchibori discloses each of the one or more devices including second circuitry configured to (paragraph 63-66; MFP 10 (registrable device) including CPU 401): 
          receive the registration setting information from the communication management apparatus (paragraph 89, 96-98, 103-114; MFP 10 receives profile 9 (registration setting information) which includes app information and app setup which is set for a tenant ID (group) associated with apparatus information (registrable device information)) wherein the registration setting information being set for a particular group of a plurality of groups based on the registerable device information (paragraph 89, 96-98, 103-114; MFP 10 receives profile 9 (registration setting information) which includes app information and app setup is set for a tenant ID (group) associated with apparatus information (registrable device information)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Uchibori to provide registration setting data associated with group to the registration device.
        The motivation to combine the references is to allow user to use same setup regardless of which MFP group the user is logged in thereby providing convenience to user being familiar with using a new MFP despite being in a different group of MFPs associated with different tenant by displaying user interface based on profile of  a user(paragraph 42-43).
However Chiyo does not disclose
         devices in which a particular application and particular settings are registrable
         registration setting information to be used for registering the particular application and the particular settings.
          register the particular application and the particular settings based on the registration setting information.
        Numata discloses devices in which a particular application and particular settings are registrable; registration setting information to be used for registering the particular application and the particular settings;  register the particular application and the particular settings based on the registration setting information (paragraph 33, 88-93; external setting information (registration setting information) is received by the MFP; in s903 the setting information is registered in table 200 together with application ID (particular application) based on received external setting information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Numata to provide registration of application and settings for the registration device.
        The motivation to combine the references is to simplify the registration of application settings in the registration device by not requiring the use of APIs for registering the settings of the application (paragraph 5-10, 48).



        Regarding claim 10, Chiyo discloses an information processing method for registering a particular application in a plurality of devices (paragraph 34; plurality of MFPs; paragraph 42; each of plurality of MFP can install application (registration)), the method comprising:
        receiving registrable device information being transmitted by a communication management apparatus that communicates with the plurality of devices, the registrable device information indicating one or more registrable devices, among the plurality of devices (paragraph 44, 57-58; intermediary apparatus 200 (communication management apparatus) communicates with MFPs to receive device information and communicates with management apparatus 500 by transmitting device information to it; paragraph 40, 44-45, 58-59; management apparatus receives device information transmitted from the intermediary apparatus; device information indicates device ID of the MFP among plurality of MFPs; paragraph 44; device information received can be registered (registrable) in HDD 510), 
         transmitting registration setting information (paragraph 51, 53, 64-65; management apparatus sends second installation request (registration setting information) that is used for installing (registering) the software (application) to the intermediary apparatus (communication management apparatus); second installation request includes software setting information such as validation required/not required information as registration information). 

However Chiyo does not disclose registrable device in which the particular application and particular settings are registrable; and
registration setting information set for a particular group of a plurality of groups based on the registrable device information.
        Uchibori discloses registrable device in which the particular application and particular settings are registrable (paragraph 114, 160, 203, 232-239, 281-283; MFP 10 (registrable device) applies (registers) the app setup (settings information) such as scan setup and the app information (particular application) by  displaying the screen based on the profile 9); and
        registration setting information set for a particular group of a plurality of groups based on the registrable device information (paragraph 89, 96-98, 103-114; profile 9 (registration setting information) to be sent to the MFP  includes app information and app setup is set for a tenant ID (group) associated with apparatus information (registrable device information)).
       It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Uchibori to provide registration setting data associated with group to the registration device.
        The motivation to combine the references is to allow user to use same setup regardless of which MFP group the user is logged in thereby providing convenience to user being familiar with using a new MFP despite being in a different group of MFPs associated with different tenant by displaying user interface based on profile of  a user(paragraph 42-43).
Chiyo discloses plurality of registrable devices (paragraph 34; plurality of MFPs). However Chiyo does not disclose the registration setting information to be used by the registrable device to perform registration of the particular application and the particular settings.
      Numata discloses the registration setting information to be used by the registrable device to perform registration of the particular application and the particular settings (paragraph 33, 88-93; external setting information (registration setting information) is received by the MFP; in s903 the setting information is registered in table 200 together with application ID (particular application) based on received external setting information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Numata to provide registration of application and settings for the registration device.
        The motivation to combine the references is to simplify the registration of application settings in the registration device by not requiring the use of APIs for registering the settings of the application (paragraph 5-10, 48).




          Regarding claim 11, see rejection of claim 10. Further Chiyo discloses a non-transitory recording medium storing a plurality of program codes which, when executed by one or more processors, causes the processors to perform a method (paragraph 140; CPU executes program stored in storage).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110067023 to Chiyo in view of US 20180109688 to Uchibori further in view of US 20130063782 to Numata further in view of US 20120209974 to Igarashi.
           Regarding claim 3, Chiyo does not disclose the communication system according to claim 1, wherein the first circuitry of the information processing apparatus is further configured to: display a graphical representation for executing registration of the particular application and the particular settings in each of the one or more registrable devices; and transmit the registration setting information set in accordance with an operation to the graphical representation to the communication management apparatus. 
        Igarashi discloses wherein the first circuitry of the information processing apparatus is further configured to (paragraph 38; CPU 201 of the management apparatus (information processing apparatus)): 
          display a graphical representation for executing registration of the particular application and the particular settings in each of the one or more registrable devices; and transmit the registration setting information set in accordance with an operation to the graphical representation to the communication management apparatus (paragraph 94-98, 146-147, 152; user adds application and selects added application and associated setting definition file in the application selection screen 1200 (graphical representation) for executing registration and sends request to the MFP to manipulate setting based on the setting definition file based on user operation on screen 1200; request to manipulate setting value provides registration of the added application and associated setting file in the MFP).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Igarashi to provide registration screen for providing registration setting for the target devices.
        The motivation to combine the references is to provide administrator user with screen display for adding new applications and for selecting registration device as target for the application setting manipulation thereby providing remote manipulation of MFP application settings for specific application (paragraph 94-98, 146-147, 152).







           Regarding claim 4, Igarashi discloses the communication system according to claim 3, wherein the first circuitry of the information processing apparatus is further configured to display a list screen including a list of the particular application and the particular settings (paragraph 94-98, 146-147, 152; application selection screen 1200 (graphical representation) displays list screen of application and associated setting definition file) and Uchibori discloses particular application and the particular settings belonging to the particular group (paragraph 95-98; profile 9 includes application and setup (settings) associated with tenant ID (group)).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110067023 to Chiyo in view of US 20180109688 to Uchibori further in view of US 20130063782 to Numata further in view of US 20120209974 to Igarashi further in view of US 20140016165 to Ando.
       Regarding claim 5, Igarashi disclose the communication system according to claim 4, wherein the first circuitry of the information processing apparatus is further configured to display another screen for inputting, the particular application, and the particular settings displayed on the list screen (paragraph 94-98, 146-147, 152; application selection screen 1200 (graphical representation) displays list screen for selection of application and associated setting definition file). However Igarashi does not disclose
first circuitry configured to display another screen for inputting each item of the particular group.
        Ando discloses first circuitry configured to display another screen for inputting each item of the particular group (paragraph 75, 86-88; admin user enters organization ID (Group) for application 541 on portal screen 510).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Ando to provide inputting of group information on the screen.
        The motivation to combine the references is to provide screen for executing device registration when user enters group information to thereby register device in the specified group (paragraph 75-83).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110067023 to Chiyo in view of US 20180109688 to Uchibori further in view of US 20130063782 to Numata further in view of US 20120209974 to Igarashi further in view of JP 2020184801 to Sumi.
           Regarding claim 7, Chiyo does not disclose the communication system according to claim 3, wherein the first circuitry of the information processing apparatus is further configured to, in a case where the particular application and the particular settings are not registrable in one or more of the plurality of devices, display an alert message indicating that registration is not executable.
          Sumi discloses wherein the first circuitry of the information processing apparatus is further configured to, in a case where the particular application and the particular settings are not registrable in one or more of the plurality of devices, display an alert message indicating that registration is not executable (paragraph 18-19, 31-34, 38; CPU 307 (first circuitry) of mobile (information processing apparatus) displays error notification (message) in case wherein activated application does not permit registration of setting that was received (not registrable) in the MFP device).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Sumi to provide warning to user during registration failure.
        The motivation to combine the references is to prevent setting data from being deleted by activation of another application and providing warning to user when this situation occurs(paragraph 5-7).




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110067023 to Chiyo in view of US 20180109688 to Uchibori further in view of US 20130063782 to Numata further in view of JP 6170624 to Umezawa.
       Regarding claim 9, Chiyo discloses identification information of the device transmitted by the device (paragraph 44, 57-58; intermediary apparatus 200 (communication management apparatus) communicates with MFPs to receive device information). However Chiyo does not disclose the communication system according to claim 1, wherein the first circuitry of the communication management apparatus is further configured to:
    determine a propriety of registration of each of the plurality of devices based on device information including identification information of the device; and
    transmit the registerable device information indicating a result of determination of the propriety of registration to the information processing apparatus.
        Umezawa discloses wherein the first circuitry of the communication management apparatus is further configured to (paragraph 17-20; server 300 communication management apparatus being computer as circuitry):
            determine a propriety of registration of each of the plurality of devices based on device information including identification information of the device; and transmit the registerable device information indicating a result of determination of the propriety of registration to the information processing apparatus (paragraph 38-40, 42; server 300 receives printer registration request including printer identification information such as model and determines whether printer is permitted for registration using the printer device information and based on notification received from administrator and transmits result to server 100 (information processing apparatus)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Chiyo as taught by Umezawa to provide registration permission determination for devices.
        The motivation to combine the references is to provide notification of printer registration determination result to the user device which requested the printer registration in addition to notifying the server that provided the request so that the user can determine whether to provide print request based on result (paragraph 38, 40-41, 45).







Allowable Subject Matter
Claims 2, 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170161048 to Araki.
US 20200133591 to Kaneda.
US 20140129607 to Nagumo.
US 20130332546 to Miyazawa.
US 20210321009 to Sato.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/21/2022